I concur in the majority's analysis and disposition of appellant's second, third, fourth and fifth assignments of error.
I further concur in the majority's disposition of appellant's first assignment of error, but I disagree with the majority's conclusion, "the pictures' probative value substantially outweighs their prejudicial value [sic]." (Majority Opinion at 4). The majority fails to identify what probative value the pictures have. I find they have little, if any, probative value as the cause of death was not disputed nor was a claim of self defense asserted. Furthermore, the pictures are cumulative, though demonstrative, of the coroner's testimony. Despite this, I do not believe the trial court abused its discretion (as that term has come to be defined) in admitting the pictures and, accordingly, concur in overruling appellant's first assignment of error.
JUDGE WILLIAM B. HOFFMAN
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio, is affirmed, and the cause is remanded to that court for execution of sentence. Costs to appellant.